El Juez Asociado Señor Wolf
emitió la opinión del tribunal.
El 24 de septiembre de 1935 Luis Sanquírico radicó una petición ante la Corte de Distrito de San Juan solicitando la expedición de un auto de mcmdamus contra “La Junta dg Directores de la Asociación, Fondo de Ahorro y Préstamos de los Empleados del Gobierno Insular de Puerto Rico.” Alegó en ella, y posteriormente probó, que estuvo empleado en el Gobierno Insular por más de veintisiete años, hasta fe-brero de 1931, en que se jubiló; que al retirarse era miem-bro al día de la citada asociación, la cual se creó por la Ley núm. 52 de 1921 (Leyes de ese año, pág. 375), y estaba ase-gurado bajo la misma ley; que notificó a la Asociación al tiempo de renunciar que deseaba continuar disfrutando de los privilegios del seguro y obtuvo oportunamente la devolu-ción de los ahorros que había acumulado durante los años que estuvo empleado; que en agosto 8 de 1935, el peticionario in-formó por carta su deseo de no continuar el seguro y solicitó se le devolviera el 50 por ciento del total de las cuotas paga-das por él, de conformidad con la sección 22 de la Ley núm. 52, supra; que el 14 de agosto de 1935, la Asociación se negó a hacer tal reembolso o devolución fundada en que para aquella fecha el peticionario no tenía derecho a que se le de-volviera ninguna suma, diciendo “que un acogido puede re-nunciar su beneficio al seguro, pero no tiene derecho a que se le reembolse el cincuenta por ciento de las cuotas paga-das.”
La corte inferior declaró sin lugar la petición basada principalmente en el fundamento de que en el único mo-mento en que un asegurado bajo la Ley núm. 52 puede so-licitar con éxito y obtener el reembolso del 50 por ciento del total de las cuotas pagadas, es al renunciar o retirarse del *823cargo. La corte de distrito interpreta la sección 22 de la ley en cuestión en el sentido de que limita tal derecho al caso antes mencionado, y toda vez que en el caso que está ante nos el peticionario no solicitó la descontinuación del seguro y la devolución del 50 por ciento hasta más de cuatro años después de haber cesado en su cargo, dicho funcionario ha-bía perdido su derecho al mismo. Incidentalmente la corte de distrito también indicó que el peticionario había perdido su derecho al seguro debido a que había dejado de pagar tres cuotas consecutivas, en violación de la sección 21 de la ley.
Es claro, a nuestro juicio, que a la fecha en que el peticionario radicó su petición él no adeudaba tres cuotas consecutivas. Las correspondientes a julio y agosto estaban vencidas, mas la de septiembre no había- aún vencido, puesto que ella dependía directamente del número de asociados que murieran en dicho mes. La petición fué radicada el 2-1 de septiembre, y en su consecuencia antes de que venciera la cuota correspondiente a dicho mes. Es cierto que el 25 de noviembre de 1935 se presentó una petición enmendada luego de haber declarado la corte con lugar una excepción previa, mas la fecha de la petición original es la que debe regir los derechos del aquí peticionario.
Por tanto, la principal y única cuestión envuelta es la interpretación que debe dárseles a las secciones 21 y 22 de la Ley núm. 52, supra, según fué enmendada por la Ley núm. 15 de 1927 (Leyes de ese año, pág. 135). Examinémoslas. La sección 21 dispone:
“Todo socio acogido a los beneficios de esta Ley que renunciare o fuere separado de su cargo por hechos que no impliquen perver-sión moral, podrá continuar disfrutando de los beneficios del se-guro por muerte, siempre que al cesar en su cargo notifique a la Junta de Directores su intención de hacerlo así, debiendo en tal caso continuar cotizando cada vez que ocurra una defunción y sea noti-ficada; Disponiéndose, que si dejare de cotizar tres meses consecu-tivos cuando hubiere defunciones, perderá todos sus derechos al se-*824guro; Y disponiéndose, además, que todo empleado que se encuen-tre disfrutando de licencia sin sueldo o que esté suspendido de em-pleo y sueldo temporalmente, conservará sus derechos a los benefi-cios del seguro por muerte y por inutilidad física mientras dure tal licencia o suspensión temporal siempre que durante los primeros' cinco días de cada mes deposite en la oficina de la Asociación una cantidad igual a la que le sería descontada de su sueldo para los efectos del seguro, como si no hubiere estado bajo tal licencia o tal suspensión temporal.” (Ley núm. 15 de 1927.)
La sección 22 lee así:
“El socio que no desee continuar asegurado al renunciar su puesto lo notificará así a la junta de directores, la que procederá a liquidar su cuenta de ahorros, y le reembolsará el cincuenta (50) por ciento del total de las cuotas que haya pagado por concepto de defunciones, de los fondos de reserva a que se contrae el artículo 21 de esta Ley en su apartado tercero.” (Ley núm. 52 de 1921.)
Si uno examina el texto inglés y el castellano de la sec-ción 22, supra, nota que existe una discrepancia entre las pa-labras “¡after his resignation from office” y la frase corres-pondiente en Castellano, la que traducida más literalmente debió leer en inglés “on resigning from office.” La corte inferior aplicó estrictamente la versión castellana y la inter-pretó en el sentido de que significaba que si el asegurado de-seaba descontinuar su seguro y obtener el reembolso del 50 por ciento del total de las cuotas pagadas, tenía que hacer tal elección al momento de cesar en su cargo o empleo. El apelante da énfasis a la anterior discrepancia en el texto e insiste en que cualquier duda debe resolverse a su favor.
Hemos estudiado las secciones citadas desde todo ángulo posible y llegado finalmente a la conclusión de que la sentencia debe ser confirmada.
En ninguna parte de la ley, excepto en las secciones 21 y '22, existe precepto alguno en torno al privilegio, pues es un privilegio, de obtener el reembolso del 50 por ciento del total de las cuotas pagadas. El tipo de seguro creado por el estatuto es similar al que se conoce con el nombre de seguro *825colectivo (group insurance). Bajo esa clase de seguro, ge-neralmente no existe derecho a nada, a no ser al pago de la póliza si a la muerte del asegurado éste está al día en el pago de las primas. Si el asegurado abandona la póliza pierde todo derecho que en cualquier momento haya tenido a su valor o a las primas. En su consecuencia, bajo este sis-tema equivale a una concesión el permitir, aún en un mo-mento específico, que se descontinúe la póliza y se obtenga el reembolso del 50 por ciento de las primas pagadas. Las pri-mas son de ordinario tan bajas que la protección ofrecida al asegurado mientras las paga es causa (consideration) más que suficiente para que su cobro sea permanente.
Teniendo lo anterior en mente examinemos la letra de la sección 22. A nuestro juicio la versión castellana debe pre-valecer, puesto que ése fué el idioma en que la ley fué pre-sentada en la Asamblea Legislativa. Las palabras que siguen a la frase “el socio que no desee continuar asegurado” cu-bren tan sólo la opción que tiene el asegurado al momento de renunciar su puesto. Si esa sección se interpreta en unión a la 21, puede llegarse a la conclusión de que ambas permiten a cualquier asegurado, al renunciar, dos caminos, a saber: (a) continuar disfrutando de los beneficios del seguro, siempre que al cesar en su cargo notifique a la junta de directores su intención de así hacerlo (sección 21), o (b) no continuar ase-gurado y obtener el reembolso del 50 por ciento del total de las cuotas pagadas, siempre que notifique igualmente a la junta al renunciar su cargo, que ha hecho tal opción (sección 22). Somos de opinión que si, conforme sucede en este caso, al renunciar su puesto el empleado escoge el curso mencio-nado bajo la letra (a), la alternativa, o sea el curso (b), cesa para él. Si la intención del legislador hubiera sido que aún después de optar por el curso (a) el empleado pudiera aún disfrutar de los beneficios del curso (b), nada más fácil hu-biera sido que haberse referido expresamente a tal situación en la misma sección 21.
*826Antes de renunciar o cesar en sn cargo, nadie que se haya hecho voluntariamente miembro de la asociación puede reti-rarse de ella. Por tanto es de esperarse que al renunciar, tal empleado tenga derecho a elegir lo que debe hacer con su seguro. Sin embargo, el estatuto limita este derecho al momento de presentar la renuncia y exige que se notifique in-mediatamente que se ha escogido uno u otro curso.
Existen tal vez otros argumentos a favor de esta inter-pretación, mas creemos que los ya expresados son suficientes para sostener la decisión de la corte inferior.
Por tanto debe confirmarse la sentencia apelada, sin costas.
Los Jueces Asociados Señores Hutchison y Córdova Dá-vña no intervinieron.